DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on February 18, 2021. Claims 1-5 and 9-20 are pending in the application. Claims 12-19 are withdrawn, and claims 1-5, 9-11, and 20 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection of claims 3-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for equilibrium reaction of Cr and/or Crn” in lines 14-15 of the claim. The specification does not contain support for an equilibrium reaction of Cr or Crn. Instead, the specification discloses an equilibrium reaction of Cr and Crn (see Scheme 1, para. [0004], [0071]-[0072] of the instant US PGPub). Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-5, 9-11, and 20 are rejected as dependent thereon.
Claims 1-5, 9-11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensitivity" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is more than one type of sensitivity possible for a sensor, including but not limited to a temperature sensitivity, dilution sensitivity, current output sensitivity, interference sensitivity, etc. Claims 2-5, 9-11, and 20 are rejected as dependent thereon.
Claim 1 recites the limitation “providing one or more of a creatine (Cr) calibration solution and/or a creatinine (Crn) calibration solution” in lines 7-8 of the claim. It is unclear whether this limitation means one or any of the following: one or more of a Cr calibration solution and/or one Crn calibration solution, OR one or more of a Cr calibration solution and/or one or more of a Crn calibration solution. Claim 1 also recites “the one or more calibration solutions” in lines 9-10, 12, and 16 of the claim which refer back to the previously recited “one or more calibration solutions” in lines 2-3 of the claim, so it is unclear whether or not “one or 
Claim 1 recites the limitation “equilibrium reaction of Cr and/or Crn” in lines 13-14 of the claim. It is unclear how an equilibrium reaction can be of Cr or Crn, when equilibrium is reached between Cr and Crn. Claims 2-5, 9-11, and 20 are rejected as dependent thereon.
Claim 1 recites the limitation “one or more of said one or more sensors” in lines 20 and 23 of the claim. It is unclear whether these recitations of “one or more of said one or more sensors” in lines 20 and 23 are the same as or different from the previously recited “one or more of said one or more sensors” in line 8 of the claim (emphasis added). If Applicant intends for them to be the same, then Examiner suggests amending the limitation in lines 20 and 23 to read “the one or more of said one or more sensors” for clarity. Claims 2-5, 9-11, and 20 are rejected as dependent thereon.
Claim 2 recites the limitation “one or more of said one or more sensors” in lines 1-2 of each claim. It is unclear whether this recitation of “one or more of said one or more sensors” in claim 2 is the same as or different from the previously recited “one or more
Claim 3 recites the limitation “one of said one or more sensors” in lines 1-2 of the claim. It is unclear whether this recitations of “one of said one or more sensors” in claim 3 is the same as or different from the previously recited “one or more of the one or more sensors” in lines 8, 26, and/or 29 of claim 1 (emphasis added). If Applicant intends for them to be the same, then Examiner suggests amending the limitation in claim 3 to read “the one of said one or more sensors” for clarity.
Claim 4 recites the limitation “one of said one or more sensors” in lines 1-2 of the claim. It is unclear whether this recitations of “one of said one or more sensors” in claim 4 is the same as or different from the previously recited “one or more of the one or more sensors” in lines 8, 26, and/or 29 of claim 1 (emphasis added). If Applicant intends for them to be the same, then Examiner suggests amending the limitation in claim 4 to read “the one of said one or more sensors” for clarity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1). Kjaer does not require wherein the temperature model is determined by at least receiving recorded measurements of changes in temperature of the one or more calibration solutions from a first temperature from the initial time to the end time, and calibrating the received recorded measurements of the changes in temperature with a second .
This is a provisional nonstatutory double patenting rejection.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1) as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 2 is anticipated by claim 2 of Modified Kjaer. Claim 2 of Modified Kjaer is fully encompassed by instant application claim 2.
This is a provisional nonstatutory double patenting rejection.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1) as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 3 is anticipated by claim 3 of Modified Kjaer. Claim 3 of Modified Kjaer is fully encompassed by instant application claim 3.
This is a provisional nonstatutory double patenting rejection.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1) as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant .
This is a provisional nonstatutory double patenting rejection.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1) as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 5 is anticipated by claim 5 of Modified Kjaer. Claim 5 of Modified Kjaer is fully encompassed by instant application claim 5.
This is a provisional nonstatutory double patenting rejection.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1) as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 9 is anticipated by claim 1 of Modified Kjaer. Claim 1 of Modified Kjaer is fully encompassed by instant application claim 9.
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1) as applied to claim 1 above. Modified Kjaer does not require receiving temperature measurements after the end time and updating the calculated sensor sensitivities of the measuring device using the temperature measurements received after the end time. However, Berner teaches that transient changes in temperature can occur during or .
This is a provisional nonstatutory double patenting rejection.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1) as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 11 is anticipated by claim 12 of Modified Kjaer. Claim 12 of Modified Kjaer is fully encompassed by instant application claim 11.
This is a provisional nonstatutory double patenting rejection.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1) as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 20 is anticipated by claim 1 of Modified Kjaer. Claim 1 of Modified Kjaer is fully encompassed by instant application claim 20.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ABL800 FLEX Reference Manual, Radiometer, pp. 1-1 - 7-18 (2012) (hereinafter “Manual”) (provided in Applicant’s IDS filed on June 4, 2020) and further in view of Zelin et al. (US 2009/0119047 A1) (provided in Applicant’s IDS filed on June 15, 2017) and further in view of Cannan et al., The creatine-creatinine equilibrium. The apparent dissociation constants of creatine and creatinine, Biochemical Journal, Vol. 22, Issue 4, pp. 920-929 (1928) (hereinafter “Cannan”) and further in view of Diamond, Temperature and Ph Dependence of the Cyclization of Creatine: A Study Via Mass Spectrometry, Theses, Dissertations and Capstones, Paper 564, pp. 1-56 (2005) (hereinafter “Diamond”) and further in view of Edgar et al., The Kinetics of the Conversion of Creatine into Creatinine in Hydrochloric Acid Solutions, Journal of the American Chemical Society, Vol. 45, Issue 10, pp. 2242-2245 (1923) (hereinafter “Edgar”) and further in view of Berner et al. (US 6,233,471 B1), as evidenced by Diamond with respect to claim 1.
Regarding claim 1, Manual teaches a method for recalibrating the sensitivity of one or more sensors in a measuring device for measuring concentration of creatinine using one or more calibration solutions (calibrating the sensitivities of Crea A and Crea B electrodes in a two-electrode system for measuring concentration of creatinine using Calibration Solutions 1 and 2, pg. 2-23, first paragraph, Introduction, pg. 2-25, first and second paragraphs, Calibration material, pg. 2-26, first and fourth paragraphs, Sensitivity), the method comprising:
providing the measuring device for determining concentration of creatinine in a solution (the two-electrode system for measuring concentration of creatinine in a blood sample, pg. 2-23, first and second paragraphs, Introduction, pg. 2-26, fourth paragraph, Sensitivity, pg. 2-30, first paragraph, Measurements and corrections), wherein the measuring device comprises the one or more sensors having the sensitivity in need of recalibration (the two-sensor system comprises the Crea A electrode and the Crea B electrode which have their sensitivities calculated during calibration, pg. 2-23, first paragraph, Introduction, pg. 2-26, first paragraph, Sensitivity);
providing one or more of a creatine (Cr) calibration solution and/or a creatinine (Crn) calibration solution for one or more of said one or more sensors (the Calibration Solution 1 contains creatinine and is used for calibration of the Crea B electrode, and the Calibration Solution 2 contains creatine and is used for calibration of the Crea A and Crea B electrodes, pg. 2-25, first and second paragraphs, Calibration material);

receiving outputs of the measuring device at an end time (current signals from the Crea A electrode and the Crea B electrode of the two-electrode system, pg. 2-23, first and second paragraphs, Introduction, pg. 2-26, tenth and twelfth paragraphs, Sensitivity, pg. 2-27, fourth paragraph, Sensitivity).
Manual teaches calculating concentration of Cr and/or Crn in the one or more calibration solutions at the end time (calculating concentrations of creatine and creatinine in Calibration Solution 1, and calculating concentration of creatine in Calibration Solution 2, pg. 2 -26, fourth and fourteenth through seventeenth paragraphs, Sensitivity, pg. 2-27, sixth paragraph, Sensitivity). Manual teaches that there is an equilibrium reaction between creatinine and creatine in aqueous solution, and that the nominal concentrations of creatinine and creatine in the calibration solutions vary with time and temperature (pg. 2-26, second through fourth paragraph, Sensitivity). Manual fails to teach using at least a temperature model, rate equations for an equilibrium reaction of Cr and/or Crn, and the Arrhenius equation. However, Zelin teaches a method of contacting a plurality of electrochemical creatinine sensors with a calibrant fluid and determining a calibration parameter associated with a concentration of creatinine in the calibrant fluid (Fig. l, para. [0035]-[0036]) like that of Manual. Zelin teaches a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at different temperatures (Fig. 30, para. [0080]), and that the data from Fig. 30 can be illustrated as an Arrhenius plot for creatinine (Fig. 31, para. [0081] & [0150]). It would have been obvious to one 
Modified Manual fails to teach wherein the temperature model is determined by at least receiving recorded measurements of changes in temperature of the one or more calibration solutions from a first temperature probe from the initial time to the end time, and calibrating the received recorded measurements of the changes in temperature with a second temperature probe. However, Berner teaches a method for measuring the concentration of target chemical analytes present in a biological system (abstract) like that of Modified Manual. Berner teaches a temperature sensor that is used to monitor changes in temperature over time in collection reservoirs to enable temperature correction of sensor signals (col. 16, lns. 27-30, col. 19, lns. 66-67, col. 20, lns. 13-17). Berner also teaches a calibration step of calibrating the sensor to correct for signal differences (col. 3, lns. 60-67, col. 12, lns. 35-44, col. 28, lns. 14-18). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Manual to incorporate a temperature sensor to monitor the temperature of calibration solutions as taught by Berner because the temperature sensor can enable temperature correction of sensor signals or provide a threshold criteria that can invalidate a measurement (Berner, col. 16, lns. 29-30, col. 20, lns. 1-10). Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the temperature sensor of Modified 
Modified Manual teaches determining the sensitivity of one or more of said one or more sensors based on at least a relationship between said outputs of the measuring device and the calculated concentration of Cr and/or Crn (the sensitivities of the Crea A and Crea B electrodes are calculated based on a relationship between the current signals of the Crea A and Crea B electrodes of the two-electrode system and the concentration of creatine and creatinine, pg. 2-26, Sensitivity, pg. 2-27, Sensitivity); and
recalibrating the sensitivity of one or more of said one or more sensors for subsequent determination of the concentration of Cr and/or Crn in a sample (the Crea A and Crea B electrodes are calibrated and their sensitivities are corrected, pg. 2 -26, first and sixth paragraphs, Sensitivity, pg. 2-27, first and eighth through last paragraphs, Sensitivity; the measured creatine 
Regarding claim 2, Modified Manual teaches wherein one or more of said one or more sensors is a sensor for measuring creatine in the one or more calibration solutions (the Crea A and Crea B electrodes detect creatine in the Calibration Solution 2, pg. 2-24, third paragraph, Description, pg. 2-25, second paragraph, Calibration material).
Regarding claim 3, Modified Manual teaches wherein one of said one or more sensors is a sensor for measuring creatinine in the one or more calibration solutions (the Crea B electrode detects creatinine in the Calibration Solution 1, pg. 2-24, third paragraph, Description, pg. 2-25, first paragraph, Calibration material).
Regarding claim 4, Modified Manual teaches wherein one of said one or more sensors is a sensor for measuring creatine and creatinine in the one or more calibration solutions (the Crea B electrode detects both creatine and creatinine in the Calibration Solutions 1 and 2, pg. 2-24, third paragraph, Description, pg. 2-25, first and second paragraphs, Calibration material).
Regarding claim 5, Modified Manual teaches wherein the measuring device is an amperometric measuring device (the two-electrode system has a voltage applied, and the current through the electrodes is measured by an ammeter, the current being proportional to the amount of creatinine and creatine, pg. 2-23, first paragraph, Introduction, pg. 2-23, last paragraph, Description, pg. 2-24, sixth paragraph, Description).
Regarding claim 9, Modified Manual teaches wherein determining a relationship between the outputs of the measuring device and the calculated concentration of Cr and/or Crn comprises calculating sensor sensitivities of the measuring device (the sensitivities of the Crea A and Crea B electrodes are calculated based on a relationship between the current signals of the 
Regarding claim 10, Modified Manual teaches the temperature sensor that is used to monitor changes in temperature over time in collection reservoirs to enable temperature correction of sensor signals (Berner, col. 16, lns. 27-30, col. 19, lns. 66-67, col. 20, lns. 13-17, see modification supra). Modified Manual fails to teach receiving temperature measurements after the end time and updating the calculated sensor sensitivities of the measuring device using the temperature measurements received after the end time. However, Berner teaches that transient changes in temperature can occur during or between measurement cycles (col. 19, lns. 62-63), and that the temperature sensor is used to monitor changes in temperature over time to base a temperature correction algorithm which indicates how sensitive the current of the sensor is to changes in temperature (col. 19, lns. 66-67, col. 23, lns. 8-32 & 52-55). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Manual to monitor the temperature between cycles and determine the sensitivity of the sensor as taught by Berner because it can reduce the temperature-related effects on the signal (Berner, col. 23, lns. 2-7).
Regarding claim 11, Modified Manual teaches wherein the end time is greater than 14 days after the initial time (Fig. 30 shows a time of up to 10 months, Zelin, see modification supra).
Regarding claim 20, Modified Manual teaches wherein the one or more calibration solutions has been stored at at least one unknown temperature after the initial time (the calibration solutions may not be stored as instructed, pg. 2-28, fifth paragraph, Additional checks .
Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 9-11 of the amendment, Applicant argues that the cited references in the double patenting rejection do not teach or suggest all of the limitations of claim 1. Applicant asserts that Kjaer in view of Berner does not teach or suggest calculating a concentration of Cr and/or Crn in the one or more calibration solutions at the end time using at least a temperature model, wherein the temperature model is determined by at least receiving recorded measurements of changes in temperature of the one or more calibration solutions. Applicant asserts that Berner does not teach or suggest using a so-determined temperature model to calculate a concentration of Cr and/or Crn in the one or more calibration solutions. Applicant asserts that temperature correction of sensor signals and/or a threshold criteria to invalidate a measurement does not constitute determining a temperature model with the temperature measurements and further does not constitute using a so-determined temperature model to calculate a concentration of Cr and/or Crn in the one or more calibration solutions. Applicant asserts that Kjaer in view of Berner does not teach or suggest calibrating the received recorded measurements of the changes in temperature with a second temperature probe. Applicant asserts that the second temperature probe of claim 1 is not merely a duplication of the first temperature probe since the first and the second temperature probes of claim 1 perform different functions. 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 1 of Kjaer already teaches calculating a concentration of Cr and/or Crn in the one or more calibration solutions at the end time using at least a temperature model. Berner is used to teach a temperature sensor that is used to monitor changes in temperature over time in collection reservoirs to enable temperature correction of sensor signals (col. 16, lns. 27-30, col. 19, lns. 66-67, col. 20, lns. 13-17). Berner also teaches a calibration step of calibrating the sensor to correct for signal differences (col. 3, lns. 60-67, col. 12, lns. 35-44, col. 28, lns. 14-18). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kjaer to incorporate a temperature sensor to monitor the temperature of calibration solutions as taught by Berner because the temperature sensor can enable temperature correction of sensor signals or provide a threshold criteria that can invalidate a measurement (Berner, col. 16, lns. 29-30, col. 20, lns. 1-10). From this modification, the temperature measurements from the temperature sensor are used to determine the temperature model since monitoring the temperature over time creates a temperature model. In response to applicant’s arguments regarding the second temperature probe, the functions of the first temperature probe and the second temperature probe in claim 1 are the same because both temperature probes measure changes in temperature over time. The measurements of the first temperature probe are calibrated with the measurements of the second temperature probe. Since the first and second temperature probes perform the same function, then they are mere duplicates. 
In the arguments presented on pages 12-15 of the amendment, Applicant argues that the cited references do not teach or suggest calculating a concentration of Cr and/or Crn in the one or more calibration solutions at the end time using a temperature model determined by receiving 
Examiner respectfully disagrees. The Office’s position in the previous office actions is consistent. In the Non-Final Rejection dated September 18, 2020 at pages 14-15 and in the Final Rejection dated March 6, 2020 at page 12, Examiner noted that Zelin teaches using a temperature model. In the Non-Final Rejection dated September 18, 2020 at pages 16-17 and in the Final Rejection dated March 6, 2020 at pages 12-13, Examiner noted that Zelin fails to teach In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Manual in view of Zelin already teaches calculating a concentration of Cr and/or Crn in the one or more calibration solutions at the end time using a temperature model (see modification supra). Berner is used to teach a temperature sensor that is used to monitor changes in temperature over time in collection reservoirs to enable temperature correction of sensor signals (col. 16, lns. 27-30, col. 19, lns. 66-67, col. 20, lns. 13-17). Berner also teaches a calibration step of calibrating the sensor to correct for signal differences (col. 3, lns. 60-67, col. 12, lns. 35-44, col. 28, lns. 14-18). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kjaer to incorporate a temperature sensor to monitor the temperature of calibration solutions as taught by Berner because the temperature sensor can enable temperature correction of sensor signals or provide a threshold criteria that can invalidate a measurement (Berner, col. 16, lns. 29-30, col. 20, lns. 1-10). From this modification, the temperature measurements from the temperature sensor are used to determine the temperature model since monitoring the temperature over time creates a temperature model. In response to applicant’s arguments regarding the second temperature probe, the functions of the first temperature probe and the second temperature probe in claim 1 are the same because both temperature probes measure changes in temperature over time. The measurements of the first temperature probe are calibrated 
In the arguments presented on pages 15-16 of the amendment, Applicant argues that none of the cited references teach or suggest determining a temperature model by receiving recorded measurements of changes in temperature of the one or more calibration solutions from a first temperature probe from the initial time to the end time wherein the end time greater than 14 days after the initial time. Applicant asserts that although Zelin’s Fig. 30 shows a time of up to 10 months, Zelin fails to teach wherein the temperature model is determined by receiving recorded measurements of changes in the temperature of one or more calibration solutions from one or more temperature probes from the initial time to the end time wherein the end time greater than 14 days after the initial time.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Manual in view of Zelin and further in view of Berner teaches wherein the temperature model is determined by receiving recorded measurements of changes in the temperature of one or more calibration solutions from one or more temperature probes from the initial time to the end time wherein the end time greater than 14 days after the initial time (see modification supra). Additionally, Fig. 30 of Zelin teaches temperatures at initial and end times, wherein the end time is up to 10 months after the initial time.
In the arguments presented on pages 16-17 of the amendment, Applicant argues that the cited references do not teach or suggest wherein the one or more calibration solutions has been 
Examiner respectfully disagrees. Manual teaches that the ambient temperature can be specified by the user when the calibration solutions are installed and in use (pg. 2-26, fourth paragraph, Sensitivity), not when the calibration solutions are stored. The ambient temperature during installation and use may be a different temperature from which the calibration solutions were stored previously. Additionally, the user would not intentionally store the calibration solutions at a known temperature that would change the concentrations of the calibration solutions that are needed for their use. One of ordinary skill in the art would understand that if the calibration solutions were not stored as instructed, then it may have been unintentional and it would be unknown what temperature the calibration solutions were stored at.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794